C H E S T E R         A L A N    B L E V I N S                                   )          C / A 0 1 A 0 1 - 9 7 1 2 - C H - 0 0 7 3 8
                                                                                 )          M A U R Y C O U N T Y
               P l a i n t i f f - A p p e l l e e                               )          C h a n c e r y N o . 9 7 - 3 1 2
                                                                                 )
               v .                                                               )

J O A N E L L E K A Y B L E V I N S a n d                       P O L K
                                                                                 )
                                                                                 )
                                                                                                                           FILED
M E M O R I A L G A R D E N S I N C . , a                                        )
T e n n e s s e e C o r p o r a t i o n                                          )                                             March 29, 1999
                                                                                 )
               D e f e n d a n t s - A p p e l l a n t s                         )                                       Cecil Crowson, Jr.
                                                                                                                        Appellate Court Clerk



                                    I N      T H E    C O U R T      O F      A P P E A L S            A T      N A S H V I L L E


A P P E A L E D F R O M            T H E      C H A N C E R Y       C O U R T         O F      M A U R Y         C O U N T Y   A T    N A S H V I L L E ,
T E N N E S S E E

T H E        H O N O R A B L E     R O B E R T       L .      J O N E S ,      J U D G E


A   L   F R E D      H . K N I G H T
W   I   L L I S      & K N I G H T
2   1   5 S e c      o n d A v e n u e , N o r t h
N   a   s h v i l    l e , T N 3 7 2 0 1

               A t t o r n e y     f o r      J o a n e l l e       K a y      B l e v i n s

J   A   M   E S G . M A R T I N      , I I I
S   T   E   P H E N H . P R I C      E
F   A   R   R I S , W A R F I E L    D & K A N A D A Y , P L C
4   2   4     C h u r c h S t r e    e t , S u i t e 1 9 0 0
N   a   s   h v i l l e , T N 3      7 2 1 9

J   A   M E S     T . D U B O I    S
D   U   B O I S     & D U B O I    S ,     P . C .
8   1   0 S o     u t h G a r d    e n     S t r e e t
P   .     O .     B o x 3 3 9
C   o   l u m b   i a , T N 3      8 4 0 2 - 0 3 3 9

               A t t o r n e y s     f o r      C h e s t e r       A l a n      B l e v i n s


                                                           V A C A T E D      A N D         R E M A N D E D

                                                                           H o u s t o n         M .         G o d d a r d ,    P r e s i d i n g   J u d g e

C O N C U R :

M c M U R R A Y , J .            ( N o t      P a r t i c i p a t i n g )
L E W I S , S p . J .
                                                                    O     P     I     N       I     O     N




                          T h i s       s u i t     h a d       i t s     o r i g i n             i n     a     d i v o r c e         d e c r e e       r e n d e r e d

i n     t h e     c a s e       o f     C h e s t e r       A l a n       B l e v i n s             a n d       J o a n e l l e         K a y       B l e v i n s ,

e n t e r e d       s o m e       t w o     y e a r s       b e f o r e         t h e         p r e s e n t           c o m p l a i n t         w a s     f i l e d .

T h e     p r e s e n t         c o m p l a i n t         w a s     o n e       b y       M r .         B l e v i n s         a g a i n s t         M r s .     B l e v i n s

a n d     P o l k     M e m o r i a l           G a r d e n s ,         I n c . ,         a       c o r p o r a t i o n           i n       w h i c h     e a c h

p a r t y       o w n s     5 0       p e r c e n t       o f     t h e       s t o c k .               H e     a l l e g e d         v a r i o u s       p r o b l e m s

r e g a r d i n g         t h e       m e m o r i a l       g a r d e n s           a t t r i b u t e d               t o     M r s .       B l e v i n s       a n d

s e e k s ,       a m o n g       o t h e r       t h i n g s ,         t h a t       a       r e c e i v e r           b e     a p p o i n t e d         t o     e f f e c t

t h e     d i s s o l u t i o n           o f     t h e     c o r p o r a t i o n ,                 d a m a g e s ,           a n d     a     r e s t r a i n i n g

o r d e r .



                          M r s .       B l e v i n s       d u l y       a n s w e r e d               t h e       c o m p l a i n t         a n d     a l s o     f i l e d

a     c o u n t e r - c o m p l a i n t             s e e k i n g         c e r t a i n             r e l i e f         a g a i n s t         M r .     B l e v i n s .



                          O n     A u g u s t       7 ,     1 9 9 7 ,         j u s t         p r i o r         t o     t a k i n g         d i s c o v e r y

d e p o s i t i o n s ,           t h e     p a r t i e s ,         t h r o u g h             c o u n s e l ,           r e a c h e d         a n     a g r e e m e n t

r e l a t i v e       t o       t h e     m e m o r i a l         g a r d e n         s t o c k ,             a s     w e l l     a s       v a r i o u s       o t h e r

p r o p e r t i e s         o w n e d       b y     t h e       p a r t i e s .               T h e i r         a g r e e m e n t           w a s

m e m o r i a l i z e d           b y     a n     a g r e e d       o r d e r         w h i c h           w a s       i n a d v e r t e n t l y           e n t e r e d

b u t     u n d e r       i t s       t e r m s     w a s       n o t     t o       b e       e n t e r e d           u n t i l       t h e     “ c o n c l u s i o n

o f     t h e     s e t t l e m e n t ”




                                                                                      2
                                                  A G R E E D                 O R D E R            O F         S E T T L E M E N T



                    I   t a     p   p e a     r   s t o t h e C o u r t , f                                     r o m         t h e s     i   g   n a t u r e s o f
c   o   u   n   s   e   l f     o   r t       h   e r e s p e c t i v e p a r t                                 i e s         h e r e t   o   ,     t h a t a l l
m   a   t   t   e   r   s i     n     c o     n   t r o v e r s y b e t w e e n                                 t h e s       e p a r     t   i   e s h a v e b e e n
c   o   m   p   r   o   m i s   e   d a       n   d s e t t l e d a s m o r e                                     p a r       t i c u l   a   r   l y s e t f o r t h
h   e   r   e   i   n   a f t   e   r .           S a i d s e t t l e m e n t i                                 s a s           f o l l   o   w   s :

                1 .     O             n       o   r b e f o r e S e p t e m                              b e r 1          5 , 1 9 9 7 , D e               f e n d       a   n t ,
J   o   a   n e l l e K a             y       B   l e v i n s , h e r e i n a                            f t e r          M r s . B l e v i n             s , w         i   l l
a   d   v   i s e P l a i             n t     i   f f , C h e s t e r A l a                              n B l e          v i n s , h e r e i             n a f t       e   r M r .
B   l   e   v i n s , a n               a     m   o u n t o f m o n e y p                                a y a b l        e i n c a s h a                 t c l         o   s i n g
t   h   a   t s h e w i               l l     :

                    (   a )     e i t     h e r       s   e   l   l     h      e r     i   n   t e r e          s t       o r b       u y h i s           i   n t   e r     e   s t
i   n       a l     l     o   f t h       e s t       o   c   k       i n        W   i l   l   i a m s            F   u   n e r a     l H o m e         s ,     I   n c     .   ,
a   n   d     i     n     P   o l k       M e m o     r   i   a   l     G      a r   d e   n   s , I            n c   .   , a n       d i n t           h e     r   e a     l
e   s   t   a t     e     o   w n e d       b y       t   h   e       p a      r t   i e   s     i n            M t   .     P l e     a s a n t ,         T   e n   n e     s   s e e ,
u   p   o   n       w   h i   c h t       h e W       i   l   l   i   a m      s     F u   n   e r a l            H   o   m e b       u i l d i n       g     i n     M     t   .
P   l   e   a s     a   n t     i s       l o c a     t   e   d   ,     a      n d     i   n     t h e            o   p   t i o n       o n t h         e     r e   a l
e   s   t   a t     e     i   n C o       l u m b     i   a   ,       T e      n n   e s   s   e e ,            u p   o   n w h       i c h t h         e     W i   l l     i a m s
F   u   n   e r     a   l     H o m e       B u i     l   d   i   n   g        i s     l   o   c a t e          d ,       o r

                ( b ) e i t h e r b u y                               h i s i n t e r e s t o r s e l l h e r i n t e r e s t
i n         a l l o f t h e s t o c k                                 i n P o l k M e m o r i a l G a r d e n s , I n c .

                  2 .     M           r   . B      l e    v   i n s            s   h a l l h a             v    e   u n t       i   l O c     t   o   b e r     1 5 ,
1   9   9 7     , t o a d             v   i s e      M    r   s .         B    l   e v i n s i             f      h e w         i   l l p     u   r   c h a s   e f r o m
o   r     s     e l l t o             M   r s .      B    l   e v i       n    s     t h e r e             s    p e c t i       v   e a s     s   e   t s d     e s c r i b e d
a   b   o v     e a t t h             e     p r    i c    e     o f       f    e   r e d b y               M    r s . B         l   e v i n   s   .       T h   e
c   l   o s     i n g o f             t   h e      t r    a   n s a       c    t   i o n s h a             l    l o c c         u   r n o         l   a t e r     t h a n
N   o   v e     m b e r 1 5           ,     1 9    9 7    .

                    3 .           I n         t h e       e v     e   n   t      M r s     .   B         l e v i n        s   f     a i l s       t   o m a     k   e     s a i       d
o   f   f e r         b   y     t h e         t i m   e     s     e   t        f o r t     h   a         b o v e ,          t h     e p a r       t   i e s     a   g   r e e         t o
e   n   t e r         i   n t   o a       n     a g   r   e e     m   e   n    t f o       r   a         n a b s          o l u     t e p u       b   l i c     a   u   c t i o       n
t   o     s e       l l     a   l l       a   s s e   t   s       o   f        P o l k       M e         m o r i a        l G       a r d e n     s   , I n     c   .   , n o
l   a   t e r         t   h a   n N       o   v e m   b   e r         1   5    , 1 9       9 7 ,           p a y          a l l       d e b t     s     a n d       d   i v i d       e
t   h   e n         e t     p   r o c     e   e d s       b e     t   w   e    e n t       h e           p a r t i        e s       e q u a l     l   y .       I   n     t h e
e   v   e n t         t   h i   s l       a   t t e   r     o     p   t   i    o n i       s c           h o s e n          b y       M r s .         B l e v   i   n   s , s         h e
w   i   l l         a d   v i   s e       M   r .     B   l e     v   i   n    s n o         l a         t e r t          h a n       S e p t     e   m b e r       1   5 ,
1   9   9 7 ,         t   h e     n a     m   e o     f     t     h   r   e    e a u       c t i         o n c o          m p a     n i e s       i   n M a     u   r   y
C   o   u n t       y ,     T   e n n     e   s s e   e   ,       w   h   i    c h w       o u l         d b e            a g r     e e a b l     e     t o     h   e   r t o
h   a   n d l       e     t h   e p       u   b l i   c     a     u   c   t    i o n       o f           t h e p          r o p     e r t i e     s   .     M   r   .
B   l   e v i       n s     s   h a l     l     h a   v   e       t   h   e      o p t     i o n           o f c          h o o     s i n g       o   n e o     f t h e
a   u   c t i       o n     c   o m p     a   n i e   s     f     r   o   m      t h e       l i         s t t o            c o     n d u c t         t h e     a u c t i o n .

          4 .                     D u r i n g t h e i n t e r i m p e r i o d o f t i m e , b o t h
p a r t i e s                 s h a l l h a v e a c c e s s t o a l l f i n a n c i a l a n d o t h e r
r e c o r d s                 t h e y , o r t h e i r a t t o r n e y , d e e m n e c e s s a r y u p o n

                                                                                               3
          a   n   y r e a s           o   n   a b   l e   n o t       i c e              a   n   d     a t a n y r e a                      s o n a b     l e t i m        e t o           t h e
          o   t   h e r p a           r   t   y .       T h e         c e r          t   i   f   i   e d p u b l i c a                      c c o u n     t a n t f        o r b o         t h
          c   o   m p a n i e         s   ,     w   i l l b e           a d          v   i   s   e   d t h a t h e i                        s f r e       e t o d          i s c u s       s
          a   n   y f i n a           n   c   i a   l m a t t         e r            w   i   t   h     e i t h e r p a r                    t y , i       n c l u d i      n g a l         l
          t   h   e r e c o           r   d   s     o f b o t         h W            i   l   l   i   a m s F u n e r a l                      H o m e     , I n c .        , a n d
          P   o   l k M e m           o   r   i a   l G a r d         e n s          ,       I   n   c .

                  5 .                         T h i s O r d e              r s h a l l b e e n t e r e d a t t h e c o n c l u s i o n
          o f t h e s e t                     t l e m e n t s              e t f o r t h a b o v e , a n d t h i s c a u s e s h a l l
          b e d i s m i s s                   e d a t t h a                t t i m e w i t h c o s t s a d j u d g e d a g a i n s t
          t h e p a r t i e                   s e q u a l l y              .



                              S u b s e q u e n t             t o          t h e             e x e c u t i o n                   o f        t h i s       a g r e e m e n t              M r s .

B l e v i n s         m a d e         a n       o f f e r         t o           p u r c h a s e                 v a r i o u s                 j o i n t l y - o w n e d                  a s s e t s

w h i c h ,       a s         t o     t h e         c a s h       c o n s i d e r a t i o n ,                               w a s           a s     f o l l o w s :             ( S e e

A p p e n d i x           A       f o r       e n t i r e         t e x t                o f         M r s .         B l e v i n s                o f f e r ) :



                      1           .       C     a   s h C     o   n   s i d          e   r   a t     i o n :   B u y e r w i l l p a y                                t o t h            e
          C   o m p a n           y   i n       e   x c h a   n   g   e f            o   r     t     h e S h a r e s a n d t h e A d d                                i t i o n          a l
          A   s s e t s             o f W       i   l l i a   m   s     F u          n   e   r a     l H o m e , I n c . , f r e e a n                                d c l e            a r
          o   f l i e             n s a n       d     e n c   u   m   b r a          n   c   e s     , t h e s u m o f $ 2 , 1 0 0 , 0                                0 0 . 0 0          ,
          p   a y a b l           e i n         c   a s h ,       o   n N            o   v   e m     b e r 1 5 , 1 9 9 7 .

                            B u y     e   r w i       l l p a y t o t h                              e   C o m       p   a n y i            n e x c h a n g e f o r                      t h e
          S   h   a   r   e s a       n   d t h       e A d d i t i o n a l                            A s s e       t   s o f              P o l k M e m o r i a l
          G   a   r   d   e n s       C   o r p .     , f r e e a n d c                              l e a r         o   f l i e            n s a n d
          e   n   c   u   m b r a     n   c e s ,       t h e s u m o f                              $ 2 , 8 0       0   , 0 0 0 .          0 0 , p a y a b l e i n
          c   a   s   h   , o n           N o v e     m b e r 1 5 , 1 9 9                            7 .

          *   *           T   H   E   C A S     H     P R I   C E          O    F F E R E            D A B      O    V E         C O    N T E M      P   L A T E S    T    H    A    T   A L L
          O   F     T     H   E     O U T S     T A   N D I    N G          O    B L I G A            T I O N    S      O   F       T   H  E C        O  M P A N Y    W    I    L    L   B E
          S   A   T I     S   F   I E D O       U T     O F      T     H    O    S E P R              O C E E    D    S ,         A N   D     T H     A  T T H E      N    E    T
          P   R   O C     E   E   D S O F         S   U C H      C     A    S    H   C O N            S I D E    R    A T    I    O N   ,    A F    T   E R S E T     T    L    E    M E N T
          O   F     A     L   L     C O R P     O R   A T E      D     E    B    T   A N D              O T H    E    R      C    O R   P  O R A      T  E O B L I    G    A    T    I O N S ,
          A   N   D       A   L   L P E R       S O   N A L      O     B    L    I G A T I            O N S      I    N C    U    R R   E  D B        Y    C . A L    A    N
          B   L   E V     I   N   S A N D       / O   R J     O A     N    E    L L E K              A Y B      L    E V    I    N S      F O R         T H E B E      N    E    F    I T O F
          T   H   E       C   O   M P A N Y       (   “ N E   T       C    A    S H P R              O C E E    D    S ”    )    ,      S H A L       L B E D I       V    I    D    E D
          B   E   T W     E   E   N C H E       S T   E R      A L     A    N      B L E V            I N S      A    N D         J O   A N E L       L E K A Y       B    L    E    V I N S ,
          C   U   R R     E   N   T L Y T       H E     O N    L Y          S   H A R E H             O L D E    R    S     O     F     T H E         C O M P A N Y   ,         A    S
          F   O   L L     O   W   S :

                              A ) C h e s t e r A l a n B l e v i n s - 5 1 % o f N e t C a s h P r o c e e d s
          p a i d             f o r W i l l i a m s F u n e r a l H o m e , I n c . , a n d 5 0 % o f N e t
          C a s h             P r o c e e d s p a y a b l e f o r P o l k M e m o r i a l G a r d e n s C o r p .




                                                                                                         4
                    B ) J o a n e l l e K a y B l e v i n s - 4 9 % o f N e t C a s h P r o c e e d s
          p a y a b l e f o r W i l l i a m s F u n e r a l H o m e , I n c . , a n d 5 0 % o f N e t
          C a s h P r o c e e d s p a y a b l e f o r P o l k M e m o r i a l G a r d e n s C o r p .



                        M r .       B l e v i n s         o b j e c t e d           t o     m a n y       o f     t h e     c o n d i t i o n s ,           b u t

m o s t   s t r e n u o u s l y             t o       t h e     n o n - c o m p e t e             p r o v i s i o n ,         a n d       r e j e c t e d         h e r

p r o p o s a l .         H e       t h e r e u p o n           s u b m i t t e d           a     c o u n t e r - p r o p o s a l .                 W h e r e u p o n

M r s .   B l e v i n s         f i l e d         a     m o t i o n         f o r     “ C O N S T R U C T I O N             A N D     S P E C I F I C

E N F O R C E M E N T         O F     ‘ A G R E E D           O R D E R       O F     S E T T L E M E N T ’ ,             O R ,     I N     T H E

A L T E R N A T I V E ,         F O R       V A C A T I O N           O F     ‘ A G R E E D           O R D E R     O F     S E T T L E M E N T ’ ”



                        T h e       T r i a l         C o u r t       f o u n d       t h a t         n e i t h e r       t h e     p r o p o s a l         o f     M r s .

B l e v i n s     n o r       t h e     c o u n t e r - p r o p o s a l                   o f     M r .       B l e v i n s       w a s     i n     a c c o r d a n c e

w i t h   t h e     a g r e e m e n t             t h e y       h a d       m a d e       a n d       s u g g e s t e d       t h a t       M r s .       B l e v i n s

m a k e   “ a     n o     s t r i n g s           a t t a c h e d ”           p r o p o s a l           t o     M r .     B l e v i n s ,         w h i c h

c o n t a i n e d       n o n e       o f     t h e       c o n d i t i o n s             M r .       B l e v i n s       o b j e c t e d         t o ,     b u t

o n l y   a     f i g u r e         f o r     h i m       t o       c o n s i d e r .



                        M r s .       B l e v i n s           t h e r e a f t e r           d e l i v e r e d           a n o t h e r       p r o p o s a l         t o

p u r c h a s e ,       w h i c h       r e d u c e d           t h e       f i g u r e         t o     b u y     t o     t h e     s u m     o f

$ 2 , 0 0 0 , 0 0 0 .           S e e       A p p e n d i x           B .       T h i s         p r o p o s a l         a l s o     c o n t a i n e d         t h e
                                                                                      1
o f f e n d i n g       n o n - c o m p e t e             a g r e e m e n t .



                        A t     a     s u b s e q u e n t             h e a r i n g ,           t h e     T r i a l       C o u r t       f o u n d       t h a t

M r s .   B l e v i n s ’           p r o p o s a l           i n     e f f e c t         w a s       o n e     f o r     o n e     $ 1 , 6 0 0 , 0 0 0 .             T h e

C h a n c e l l o r       a r r i v e d           a t     t h i s       f i g u r e         b y       d e d u c t i n g       f r o m       t h e



          1
                      I t s h o u l d b e e m p h a s i z e d t h a t t h e s e c o n d o f f e r s p e c i f i c a l l y
p r o v i d e d t h a t i t w o u l d b e “ v o i d w i t h o u t M r s . B l e v i n s ’ a c c e p t a n c e o f a n
a g r e e m e n t n o t t o c o m p e t e . ”   ( E m p h a s i s i n o r i g i n a l . )

                                                                                      5
$ 2 , 0 0 0 , 0 0 0                 o f f e r           t h e         $ 4 0 0 , 0 0 0                   w h i c h         w a s       a l l o c a t e d             t o       t h e       n o n -

c o m p e t e           a g r e e m e n t .                         H e     a l s o             f o u n d           t h a t       M r .       B l e v i n s             w a s       e n t i t l e d

t o     s p e c i f i c                 p e r f o r m a n c e                   o f         t h e         a g r e e m e n t             a s       m o d i f i e d ,               a n d     o r d e r e d

a l l     t h e         a s s e t s               o f       t h e         p a r t i e s                 e n c o m p a s s e d               t h e r e b y           t o       b e

t r a n s f e r r e d                   t o       M r .         B l e v i n s               u p o n           p a y m e n t           o f     t h e       $ 1 , 6 0 0 , 0 0 0 .



                                M r s .           B l e v i n s             a p p e a l s ,                   r a i s i n g           t h e       f o l l o w i n g               i s s u e s :



                                1   .           C a     n   a n         a g     r   e   e m e       n   t     s e   t t i n   g       f o r t h a p r o c                 e   d   u r   e
            f   o   r       a   r   r   i v   i n g       a t         a   p     r   i   c e         f   o r     t   h e s     a   l   e o f i n t e r e s                 t   s     i   n a
            f   u   n   e   r   a   l     h   o m e       a n d         c e     m   e   t e r       y     b   e     c o n s   t   r   u e d a s u n a m b                 i   g   u o   u s l y
            e   x   c   l   u   d   i   n g     t h     e s a         l e       o   f     t h       e     g   o o   d w i     l   l     o f t h e b u s i                 n   e   s s   e s ,
            p   r   o   t   e   c   t   e d     b y       c o v       e n a     n   t   s n         o   t     t o     c o m   p   e   t e , g i v e n t h                 a   t     t   h e
            “   a   s   s   e   t   s   ”     t o       b e c         o n v     e   y   e d         w   e r   e     n o t     s   p   e c i a l l y d e s c               r   i   b e   d i n
            t   h   e       a   g   r   e e   m e n     t ?

                                2   .             D   i d       t   h e t       r i     a   l       c   o u   r t h a v       e       j u r i s d i c t         i   o n     t o
            d   e   t   e   r   m   i n e         w   h e t     h   e r a         s     a   l   e   s     c   o n t r a c     t       h a d b e e n             m   a d   e
            b   e   t   w   e   e   n t       h   e     p a     r   t i e s       p     u   r   s   u   a n   t t o t         h   e     a b o v e a g           r   e e   m e n t o n
            s   i   m   p   l   e     m o     t   i   o n       o   f t h       e       p   a   r   t   i e   s t o p         e   n   d i n g l i t i           g   a t   i o n ,
            w   i   t   h   o   u   t b       e   n   e f i     t     o f       p l     e   a   d   i   n g   s a s s e       r   t   i n g t h a t             a     c   o n t r a c t
            h   a   d       b   e   e n       f   o   r m e     d   , a n       d       w   i   t   h   o u   t a s u         m   m   a r y j u d g m           e   n t     h e a r i n g
            o   r       a       t   r i a     l       o n       t   h e m       e r     i   t   s   ?

                                3   .             W   h e   n   t h e         D e       f e n       d a n     t , a t         t   h e       C o   u r   t ’   s
            s   u   g   g e     s   t   i   o n   ,     m   a d e a         n   o       f f e       r   t     o p u r       c h   a s   e     t   h e     P   l a i n     t i f f       ’ s
            i   n   t   e r     e   s   t     i   n     t   h e a b         o v e         b u       s i n     e s s e s       f   o r       $ 2     m   i l   l i o n     , t h         e
            p   u   r   c h     a   s   e     t   o     i   n c l u d       e   t       h e         g o o     d w i l       l     o f       t h   e     b u   s i n e     s s e s       ,
            p   r   o   t e     c   t   e   d     b   y     a   c o v       e n a       n t         n o t       t o c       o m   p e   t   e ,     d   i d     t h e       C o u       r t
            a   c   t     p     r   o   p   e r   l   y     i n t r         e a t       i n g         t h     e o f f       e r     a   s     a   n     o f   f e r       t o s         e l l
            t   h   e     D     e   f   e   n d   a   n t   ’ s i n         t e r       e s t         i n       t h e       p r   o p   e   r t   y     t o     t h e
            P   l   a   i n     t   i   f   f     f   o r     $ 1 . 6         m i       l l i       o n ,       w i t h     o u   t     a     c   o v   e n   a n t       n o t t o
            c   o   m   p e     t   e   ,     a   n   d     i n e x         t e n       d i n       g t       h e t i       m e     f   o   r     a c   c e   p t a n     c e o f
            t   h   e     o     f   f   e   r     t   w o     d a y s         b e       y o n       d i       t s s t       a t   e d       t e   r m   i n   a t i o     n d a t e ?
            (   E   m   p h     a   s   i   s     i   n     o r i g i       n a l       . )



                                O u r         r e v i e w             o f       t h e           r e c o r d           p e r s u a d e s             u s       t h a t         M r s .       B l e v i n s

i s     c o r r e c t               i n       h e r         a s s e r t i o n                   t h a t           t h e     T r i a l         C o u r t         i n       e f f e c t

r e w r o t e           M r s .             B l e v i n s ’               p r o p o s a l                 a n d       t h e n         f o r c e d         h e r         t o       s e l l       a t   t h e

m o d i f i e d             p r i c e .


                                                                                                              6
                                  W e     u n d e r s t a n d                   t h e                 T r i a l               C o u r t                  f o u n d                 t h e         c o n t r a c t
                                                                                                                                        2
h e r e i n b e f o r e                   s e t         o u t         w a s         u n a m b i g u o u s                                        a n d        w o u l d                  n o t        p e r m i t            M r s .

B l e v i n s               t o     i n s i s t           u p o n           a       n o n - c o m p e t e                                       c l a u s e ,              e v e n               t h o u g h            u n d e r

t h e         u n d i s p u t e d               p r o o f             s u c h               c l a u s e s                     w e r e                 s t a n d a r d                     i n        t h e     c e m e t e r y

a n d         f u n e r a l             h o m e         b u s i n e s s .                             I n       a l l           d e f e r e n c e                          t o            t h e        T r i a l            J u d g e ,

w e        d o        n o t       b e l i e v e           t h a t           h e             h a d           t h e             a u t h o r i t y                          t o            e l i m i n a t e               t h e     n o n -

c o m p e t e               c l a u s e         f r o m             h e r       p r o p o s a l ,                             r e d u c e                  t h e           s a l e               p r i c e ,            a n d

f o r c e             h e r       t o     s e l l         a t         t h e         r e d u c e d                          p r i c e .



                                  I t     i s         t r u e         t h a t               n o t w i t h s t a n d i n g                                        t h e             T r i a l           C o u r t ’ s

s u g g e s t i o n                 a f t e r           t h e         f i r s t                  p r o p o s a l                        w a s            m a d e           t h a t               M r s .       B l e v i n s

m a k e          a      n e w       u n c o n d i t i o n a l                       p r o p o s a l                           o f               o n l y          a       s p e c i f i c                 f i g u r e ,            s h e

d i d         n o t         d o     s o .



                                  W e     a r e         o f         t h e       o p i n i o n                         t h a t                   h e r      s e c o n d                    o f f e r ,          w h i c h          w a s

n o t         i n       a c c o r d a n c e               w i t h           t h e                c o n t r a c t                        o r           t h e           T r i a l              C o u r t ’ s

s u g g e s t i o n ,                   s h o u l d            b e       c o n s t r u e d                            a s       n o               o f f e r              a t            a l l        a n d     t h a t          t h e

m e m o r i a l               g a r d e n s             s t o c k           s h o u l d                     b e            s o l d                a t      p u b l i c                    a u c t i o n               i n

a c c o r d a n c e                 w i t h           h e r         r i g h t               n o t           t o            m a k e                a      p r o p o s a l .



                                  F o r      t h e        f o r e g o i n g                           r e a s o n s                     t h e            j u d g m e n t                     o f       t h e          T r i a l

C o u r t             i s     v a c a t e d             a n d         t h e         c a u s e                   r e m a n d e d                          f o r           f u r t h e r                 p r o c e e d i n g s




                 2
                              A l t h       o u g h      i t        m a y v       e r   y         w   e l   l     b       e t h     e            c o n t   r a       c t w     a    s      u n a m    b i g u o   u    s , w e
s   u   g g e s t      t h a t i t          w a s      i n c    o   m p l e t     e ,        a    s     p   o   i n       t e d     o       u    t i n       M       r s .     B    l    e v i n s    ’ b r i     e    f i n t h a t
“   i   t w a s        n o t c l e a        r w h      e t h    e   r t h e         p   a    r    t   i e   s     c       o n t e   m       p    l a t e   d         a s t     o    c    k o r        a n a s     s    e t
p   u   r c h a s e    ; i t w a s            n o t      c l    e   a r w h       e t   h    e    r     t   h   e         a s s e   t       s      t o     b e         c o n   v    e    y e d i      n c l u d   e    d g o o d
w   i   l l , t o        b e p r o t        e c t e    d b      y     a c o       v e   n    a    n   t     n   o t         t o     c       o    m p e t   e ;         i t     w    a    s n o t        c l e a   r      w h e t h e r
t   h   e b u s i      n e s s w o u        l d b      e c      o   n v e y e     d     s    u    b   j e   c   t         t o t     h       e    i r e     x i       s t i n   g         d e b t s    . ”




                                                                                                                      7
n o t    i n c o n s i s t e n t   w i t h    t h i s   o p i n i o n .     C o s t s   o f   a p p e a l   a r e   a d j u d g e d

a g a i n s t    M r .   B l e v i n s .



                                                              _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                              H o u s t o n M . G o d d a r d , P . J .


C O N C U R :



        ( N o t P a r t i c i p a t i n g )
D o n     T . M c M u r r a y , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
S a m u e l L . L e w i s , S p . J .




                                                                  8